Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 14 May 1776
From: Livingston, Henry Beekman
To: Washington, George



Sir
Fort Constitution [N.Y.] 14th May 1776

I arrived here the 9th: Instant but did not take the Command till today, as Colo: Nicol did not think himself releived before.
These Garrisons, are at present in a most deplorable Situation, as Your Excellency may Observe by the inclosed Returns. We are also much in want of an Infirmary as the sick, and well, are Obliged to Huddle together in the same Rooms the Commissioners desired me to mention this Matter to Your Excellency as worthy of attention.
The Fortifications intended here with a few improvements will render them almost impregnable, and impassable if a Boom was thrown Across the River Oposite them; which I think very Practicable as the River at this Place is no more than 500 Yards—its Depth 18 Fathom, the Tide not so rapid as at New york and a very Bold Shore 2 Whale Boats with Oars at Each Post are much wanted to render the Communication more easy, I fancy they might now be Bought Cheap at New york as they cant be employed in the Fisherie. Also a Boat to Transport Stores from one Post to another. Colonel Nichol tells me he represented to Your Excellency the Necessity of an Allowance of Rum for the Men upon Fatigue at this Post: and that Your Reply was that they Should be allowed a Gill per Man. An Order from Your Excellency to the Commissary General would procure us a Supply of that Necessary Article on Working Parties its Efficacy is well Known. the whole Garrison are upon duty every Day at this Post and Continue on Fatigue 9 Hours a Day This Garrison has been supplied with Fresh Provisions only once within the Month I fear an Omission in the

Comissary If Continued much longer will infallibly introduce the Scurvy here. I fear I tire You But thought it my duty to give Your Excellency an exact Account of the State of these Garrisons that if any thing unfortunate should happen my reputation should ⟨no⟩t lay Open to Censure. Some Tents will be Necessary here about 20, I sent this by Lieutenant Smith who will receive any Order⟨s⟩ Your Excellency Shall think proper to favour me with. When I begin to think of our wants they Occur so fast that I fear I Shall never have done the Committee have supplied us with no Money Yet. I remain with all respect Your Excellencies Most Obedient Humble Servant

Henry B: LivingstonLt: Coll—Commanding at these Garrisons

